DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 1, 2022 has been entered. Claims 1-20 remain pending in the application.  

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered. 

Regarding applicant’s argument (REMARKS page 6) about the objection to claim 1, Examiner withdraws the objection after the amendment.

Applicant’s argument (REMARKS page 6) about claim 1 after the amendment is moot based on the new ground rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 10, 12, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakoby et al. (U.S. Patent No. 10141620, hereafter Jakoby).
Regarding claim 1, Jakoby discloses that a phase shifter (col.5 lines 20-21, phase shift device), comprising: 
a first base substrate (Fig.9b item 3; col.6 line 26, substrate); 
a plurality of microstrip lines arranged on the first base substrate (Fig.9b items 4; col.6 line 34, signal electrode, several pieces; col.4 line 40, microstrip), and configured to transmit an electromagnetic wave signal {col.6 line 35(RF), 38-39 (pieces 4, 5, signal propagation path)} and be applied with a common voltage {Fig.9b items 4 (pieces), 5 (pieces), 7(liquid crystal), 8(control element);  col6 lines 1-3 (liquid crystal material, arranged between, signal electrode, ground electrode(for the “common voltage”)), 52 (liquid crystal 7), 57-58 (pieces 4, 5, connect, control elements 8)}; 
a dielectric layer, arranged on a side of the plurality of microstrip lines away from the first base substrate (Fig.9b item 7, layer, arranged away from item 3; col.6 line 47, tunable liquid crystal material is dielectric material); and 
a plurality of separate voltage control layers arranged on a side of the dielectric layer away from the first base substrate (Fig.9b item 5, arranged away from item 3; col.6 line 41, pieces 5, signal electrode), corresponding to the plurality of microstrip lines respectively (col. 6 lines 41-43, overlap), and configured to be applied with a control voltage [col.6 lines 10(control voltage), 38-39(signal path), 57-58(pieces 5, connect, control element)], 
wherein an orthographic projection of the microstrip line on the first base substrate is within an orthographic projection of a corresponding voltage control layer on the first base substrate {Fig.9b items 3 (substrate), 4 (piece) and 8 (control elements), item 4 is within item 8 in their orthographic projections; col.4 line 40, microstrip; col.6 lines 26 (substrate), 58 (control elements)},
wherein a dielectric constant of the dielectric layer is varied with the control voltage applied to the separate voltage control layers and the common voltage applied to the microstrip lines (col.3 lines 60-62, dielectric constant, tunable, tuning voltage; col.4 lines 16-19, tuning bias; col.6 lines 57-67, pieces 4 and 5, control element, bias voltage, liquid crystal material, affect transmission property).

Regarding claim 2, which depends on claim 1, Jakoby discloses that the phase shifter further comprising 
a plurality of control signal lines respectively coupled to the plurality of separate voltage control layers and arranged on a side of the plurality of separate voltage control layers away from the first base substrate (Fig.9b items 8 and 8’, arranged away from item3; col.8 lines 54-55, control electrode).

Regarding claim 6, which depends on claim 1, Jakoby discloses that in the phase shifter,
the dielectric layer comprises a liquid crystal (col.6 line 47, liquid crystal).

Regarding claim 7, which depends on claim 1, Jakoby discloses that the phase shifter further comprising: 
a second base substrate arranged opposite to the first base substrate, wherein the control signal lines and the separate voltage control layers are sequentially arranged on the second base substrate in a direction away from the second base substrate [Fig.9b items 3’, 8, and 5, item 3’ is opposite to item 3, item 8 and item 5 arranged away from item 3’; sequentially;  col.6 lines 56 (3, 3’, substrate), 57 (piece 5, signal electrode), 58 (control element 8)].

Regarding claim 8, which depends on claim 1, Jakoby discloses that in the phase shifter,
the plurality of separate voltage control layers are spaced apart from each other by a gap (Fig.9b item 5, separated, gap; col.6 lines 57, piece 5, signal electrode).

Regarding claim 10, which depends on claim 1, Jakoby discloses that in the phase shifter,
the plurality of microstrip lines are coupled to a common voltage line [Fig.9b, items 4 and 8; col.6 lines 1-3 (the common voltage can be ground electrode), 57-58 (piece 4, control element)].


Regarding claim 12, which depends on claim 1, Jakoby discloses that an antenna, comprising the phase shifter according to claim 1 (col.4 lines 50-51, antenna, phase shift device; see rejection for claim 1).

Regrading claim 19, which depends on claims 1 and 12, Jakoby discloses that in the antenna,
 the plurality of microstrip lines are coupled to a common voltage line [Fig.9b, items 4 and 8; col.6 lines 1-3 (the common voltage can be ground electrode), 57-58 (piece 4, control element)]. 

Regarding claim 20, which depends on claim 1, Jakoby discloses that a method of controlling the phase shifter according to claim 1 (see rejection for claim 1), comprising:
17applying a common voltage to the plurality of microstrip lines [Fig.9b, items 4 and 8; col.6 lines 1-3 (the common voltage can be ground electrode), 57-58 (piece 4, control element)]; and 
applying a control voltage to the plurality of separate voltage control layers respectively to control a dielectric constant of the dielectric layer (col.6 lines 57-67, pieces 4 and 5, control element, bias voltage, liquid crystal material, affect transmission property; col.8 lines 54-56, individual, control; col.3 lines 60-62, tuning voltage, dielectric constant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jakoby.
Regrading claim 9, which depends on claims 1 and 8, Jakoby discloses that the phase shifter further comprising: 
a shielding layer arranged on a side of the control signal lines away from the separate voltage control layers, wherein an orthographic projection of the shielding layer on the first base substrate covers an orthographic projection of the gap on the first base substrate (Fig.5 item 1, away from item 4, projection covers gaps between item 4; col.6 lines 57-58, pieces 4, control element; col. 8 line 37, ground electrode for shield).
A person of ordinary skill has good reason within his or her technical grasp to have one or more conductor layer within a multilayer circuit board isolated by dielectric material layers for shielding electromagnetic radiation as needed. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shield layer on either side of the tunable liquid crystal material layer. It is likely the claimed method not of innovation but of ordinary skill.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby as applied to claims 1-2 above, and further in view of Kirino et al. (U.S. Patent No. 2009/0278744, hereafter Kirino).
Regarding clam 3, which depends on claims 1-2, Jakoby does not disclose the connection between a control signal and a microstrip. In the same field of endeavor, Kirino discloses that the phase shifter further comprising: 
a first insulating layer arranged on the side of the plurality of separate voltage control layers away from the first base substrate [Fig.2(a) item 218, between 212(signal line, connected with 208) and 221(conductor); [0184] item 208, bias terminal is signal line; [0188] item 212; [0194] insulator layer], 
wherein the plurality of control signal lines are located on a side of the first insulating layer away from the separate voltage control layers [Fig.2(a) C-C, items 212 and 221 are separated by 218].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jakoby with the teachings of Kirino to include an insulator layer between a control element and a signal electrode piece. Doing so would provide an isolation for the control signal, as recognized by Kirino ([0358] lines 13-14).

Regarding claim 4, which depends on claims 1-3, Jakoby does not disclose the connection between a control signal and a microstrip. In the same field of endeavor, Kirino discloses that in the phase shifter,
one of the control signal lines is coupled to one of the separate voltage control layers via a through hole penetrating through the first insulating layer [Fig. 2(a) item 211; [0187] through-hole].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jakoby with the teachings of Kirino to include an insulator layer between a control element and a signal electrode piece and connect them via a through-hole. Doing so would connect the signal lines between two layers of a circuit board because the through-hole provides a connecting via from one layer to another layer of the circuit board. It is likely the claimed method not of innovation but of ordinary skill.

Regarding claim 5, which depends on claim 1, Jakoby does not disclose the connection between a control signal and a microstrip. In the same field of endeavor, Kirino discloses that in the phase shifter, 
one of the separate voltage control layers is provided with a coupling hole, and wherein the electromagnetic wave signal is coupled to the056946-0269 microstrip line via the coupling hole [Fig. 2(a) C-C items 211(through-hole), 212(signal line, connected with 208), and 221(conductor); [0187] through-hole; [0184] item 208, bias terminal is signal line; [0188] item 212; [0197] item 221, conductor].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jakoby with the teachings of Kirino to pass a signal from a control element to a signal electrode piece via a through-hole. Doing so would connect the signal lines between two layers of a circuit board because the through-hole provides a connecting via from one layer to another layer of the circuit board. It is likely the claimed method not of innovation but of ordinary skill.
Claims 11 and (13-14, 18) are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby as applied to claims (1-2) and (1, 12), respectively, above, and further in view of Jackson (U.S. Patent No. 2004/0095288, hereafter Jackson).
	Regarding claim 11, which depends on claims 1-2, Jakoby does not disclose control signal lines are provided via a switching unit. In the same field of endeavor, Jackson discloses that in the phase shifter,
 the plurality of control signal lines are respectively coupled to the plurality of separate voltage control layers via a switching unit [Fig.1 items 12 (switch close) and 14(switch open); [0017] line 1-3(antenna pixel, close, switch), 6(open, switch)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jakoby with the teachings of Jackson to provide control signal to conductor pieces for tunable elements via switching units. Doing so would control antenna parameters for individual antenna pixel because of switching units, as recognized by Jackson ([0007] lines 1-7).

Regrading claim 13, which depends on claims 1 and 12, Jakoby discloses that in the antenna,
the phase shifter comprises a plurality of control signal lines respectively coupled to the plurality of separate voltage control layers (Fig.9b item 5 controlled by item 8 and 8’; col.6 lines 57-58, piece 5, signal electrode, control element; col.8 lines 54-56 control electrode 8 and 8’, operate, individually); 
However, Jakoby does not disclose control signal lines are provided via a switching unit. In the same field of endeavor, Jackson discloses that 
wherein the antenna further comprises a plurality of scanning signal lines and a plurality of switching units {Fig. 4; [0023] lines 1-4 (antenna pixel, five column electrode, row electrode), 8-11 (a transistor is a switch,  item 62 for scanning signal line);  Fig. 5, multiple pixels}, the plurality of scanning signal lines intersect with the plurality of control signal lines (Fig.5), the plurality of control signal lines are respectively coupled to first terminals of the 16056946-0269plurality of switching units (Fig.4 item 62 connects to a terminal of each transistor switch), the plurality of separate voltage control layers are respectively coupled to second terminals of the plurality of switching units (Fig.4 items 66, 70, 74, 78, 82; [0023] line 6, tunable elements), and the plurality of scanning signal lines are respectively coupled to control terminals of the plurality of switching units (Fig.4 item 62 connects to base of each transistor switch. It is well known that base of a transistor is a control terminal.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jakoby with the teachings of Jackson to provide control signal to conductor pieces for tunable elements via switching units. Doing so would control antenna parameters for individual antenna pixel because of switching units, as recognized by Jackson ([0007] lines 1-7).

Regarding claim 14, which depends on claims 1 and 12-13, Jakoby discloses that in the antenna,
the plurality of control signal lines are arranged on a side of the plurality of separate voltage control layers away from the first base substrate (Fig.9b items 8 and 8’, arranged away from item3; col.8 lines 54-55, control electrode).

Regarding claim 18, which depends on claims 1, 12-13, Jakoby discloses that in the antenna, the phase shifter further comprises: 
a shielding layer arranged on a side of the control signal lines away from the separate voltage control layers, wherein an orthographic projection of the shielding layer on the first base substrate covers an orthographic projection of the gap on the first base substrate (Fig.5 item 1, away from item 4, projection covers gaps between item 4; col.6 lines 57-58, pieces 4, control element; col. 8 line 37, ground electrode for shield).
A person of ordinary skill has good reason within his or her technical grasp to have one or more conductor layer within a multilayer circuit board isolated by dielectric material layers for shielding electromagnetic radiation as needed. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shield layer on either side of the tunable liquid crystal material layer. It is likely the claimed method not of innovation but of ordinary skill.



Claims 15-16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby and Jackson as applied to claims (1, 12-14) and (1, 12-13), respectively, above, and further in view of Kirino.
Regarding claim 15, which depends on claims 1 and 12-14, Jakoby and Jackson do not disclose the connection between a control signal and a microstrip. In the same field of endeavor, Kirino discloses that in the antenna, the phase shifter further comprises: 
a first insulating layer arranged on the side of the plurality of separate voltage control layers away from the first base substrate [Fig.2(a) item 218, between 212(signal line, connected with 208) and 221(conductor); [0184] item 208, bias terminal is signal line; [0188] item 212; [0194] insulator layer], 
wherein the plurality of control signal lines are located on a side of the first insulating layer away from the separate voltage control layers [Fig.2(a) C-C, items 212 and 221 are separated by 218].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jakoby and Jackson with the teachings of Kirino to include an insulator layer between a control element and a signal electrode piece. Doing so would provide an isolation for the control signal, as recognized by Kirino ([0358] lines 13-14).

Regarding claim 16, which depends on claims 1 and 12-15, Jakoby and Jackson do not disclose the connection between a control signal and a microstrip. In the same field of endeavor, Kirino discloses that in the antenna,
one of the control signal lines is coupled to one of the separate voltage control layers via a through hole penetrating through the first insulating layer [Fig. 2(a) item 211; [0187] through-hole].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jakoby and Jackson with the teachings of Kirino to include an insulator layer between a control element and a signal electrode piece and connect them via a through-hole. Doing so would connect the signal lines between two layers of a circuit board because the through-hole provides a connecting via from one layer to another layer of the circuit board. It is likely the claimed method not of innovation but of ordinary skill.

Regarding claim 17, which depends on claims 1 and 12-13, Jakoby and Jackson do not disclose the connection between a control signal and a microstrip. In the same field of endeavor, Kirino discloses that in the antenna,
one of the separate voltage control layers is provided with a coupling hole, and wherein the electromagnetic wave signal is coupled to the microstrip line via the coupling hole [Fig. 2(a) C-C items 211(through-hole), 212(signal line, connected with 208), and 221(conductor); [0187] through-hole; [0184] item 208, bias terminal is signal line; [0188] item 212; [0197] item 221, conductor].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jakoby and Jackson with the teachings of Kirino to pass a signal from a control element to a signal electrode piece via a through-hole. Doing so would connect the signal lines between two layers of a circuit board because the through-hole provides a connecting via from one layer to another layer of the circuit board. It is likely the claimed method not of innovation but of ordinary skill.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648